Appeal from judgments of the County Court of Chemung County, rendered April 9, 1976, convicting defendant on his pleas of guilty of the crimes of criminal possession of stolen property in the second degree and burglary in the third degree. The propriety of defendant’s conviction for possessing stolen property is not challenged on this appeal and, insofar as the sentence therefor is concerned, we find no abuse of discretion committed by the trial court in imposing a term consistent with the plea negotiations and which defendant understood he would receive. As to the separate burglary conviction, we agree with the trial court’s determination that the search warrant was issued on sufficient probable cause and that the confession given by defendant following its execution was not obtained by any promise creating a substantial risk that he might falsely incriminate himself. The concurrent sentence for this conviction was likewise in accordance with the plea negotiations and we perceive no reason to disturb it. Judgments affirmed. Koreman, P. J., Greenblott, Kane, Mahoney and Main, JJ., concur.